AUSTIN.TEXAS


                  November 21,,1949

~Hon,Tom A. Craven      opiuiou Ro. v-948.
County Auditor
MoLeman Couuty          Re: The legality of raising the    ,
Waco, Texas                 cmapensatlouof couutg of-
                            ficials under S.B. Bo. 92,
                            31st Legislature,without
                            giving a like raise to the
Dear Sira                   Critinal District Attorney.
          YQU Fequest an opinion conceruingthe legali-
ty of raising the compensationof county officials (in-
cludiqg members of the Cosnnlsslouers'Court) uudep Sen-
ate Bill Ro, 92, 51st Legislature,without giving a
like raise to the Criminal District Attorney.
          Seuate Dill 92 was passed Ray 31, 1949, and
became effective June 6, 1949. Under its provisions,
the Comissloners~ Court of each county was compelled
to raise the salary of county officers in like propor-
tion before a raise could be granted the members of the
Conmissioners Court. A. G. Opinion Ro. V-864. How-
ever, House Bill 339, applicable to McLennan County,
was passed subsequentto Senate Bill 92 (June 16, 1949)
and set the salary of the Crimlual District Attorney at
$6500.00, payable in twelve equal installments. A. G.
opinion No. v-893.
          Since House Bill 339 is a specifio statute
covering the salary of the Criminal District Attorney,
it would control over the provisions of Senate Bill
              v, Terrell, 118 Tex. 463, 16 S.W.28 1063
                     Lawhlin, 147 Tex. 169, 214 S.W.28
                       erefore our opinion that the pro-
                         92 are not applicable to the
salary of the Criminal   District Attorney in McLeman
county.


          Rouse Bill 339, Acts of the 51st Legis-
     lature, was passed after Senate Bill 92, Acts
     of the 31st Legislature,set the salary of
     the Crimiml District Attorney in certain
Hon. Tom A. Craven, page 2 (V-948)


    counties at $6500.00. It is a specific stat-
    ute covering~thesalary of the Crimiual Dis-
    trict Attorney, and controls over the general
    provisions    of Senate Bill 92. Townsend v.
    Temell, 118 Tex. 463, 16 S.W.28 1063 (1929);
               v. LawhUn, 147 Tex.'l69, 214 S.W.26
              IY1

                                     Your~~ very   t+~;

                              ATTOFU'iEY
                                      GE!+AL,OF TEXAS


                                     J@-Je.Yy
                              BY
                                     James E. Ferguson
JEF:mwrbh                                    Assistant




                              ATTOKUEY GEB'lQATj